 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     LISA E. JENNIS
 3   Assistant U.S. Attorney
     Two Renaissance Square
 4   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 5   Telephone: 602-514-7500
     Email: lisa.jennis@usdoj.gov
 6   Attorney for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
      United States of America,                              CR-16-01266-1-PHX-DJH
10
                           Plaintiff,
11                                                   UNITED STATES’ MOTION FOR AN
               vs.                                   ORDER MODIFYING DEFENDANT’S
12                                                     CONDITIONS OF PROBATION
13    Sharmarke Yusuf Ahmed,
14                         Defendant.
15          The United States of America, by and through undersigned counsel, hereby files this
16   motion and proposed order respectfully requesting that the court issue an order detailing
17   its rulings from the bench on June 25, 2019. (CR 41.)
18          On June 25, 2019, this court held a hearing on Defendant’s Motion to Travel.
19   During that hearing, the court modified Defendant’s conditions of probation. In order to
20   provide specific guidance to Defendant and his probation officer and to avoid confusion,
21   the United States’ requests that this court issue an Order detailing such modifications.
22          A proposed order is submitted with this motion. Defense Counsel, Andrew M.
23   McDonald, was contacted regarding this motion and proposed order and he objects to the
24   proposed order as written as the proposed order is not consistent with his memory of the
25   court’s rulings.
26   //
27   //
28   //
 1          Respectfully submitted this 2nd day of July, 2019.
 2
 3                                            MICHAEL BAILEY
                                              United States Attorney
 4
                                              District of Arizona
 5
                                              /s Lisa E. Jennis
 6
                                              LISA E. JENNIS
 7                                            Assistant U.S. Attorney
 8
 9   Certificate of Service
10   I hereby certify that on this date, I electronically transmitted the attached document to the
11   Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
     Filing to the following CM/ECF registrants:
12
13   Andrew Melvin McDonald, Jr. and Hayley Campbell and Lavita S. Grissom, U.S.
     Probation Officers.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
